DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 20 July 2022 for the application filed 03 September 2020. Claims 1-20 are pending (Claims 16-20 are withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/IB2019/051777, filed 05 March 2019; which has PRO 62/752,004, filed 29 October 2018, and PRO 62/638,491, filed 05 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-15 (drawn to methods of preparing a thin-film composite membrane), in the reply filed on 20 July 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 July 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“casting a sodium alginate solution or a potassium alginate solution…”.
Claim 3 is objected to because of the following informalities:
“wherein the porous woven or non-woven support includes…”.
Claim 4 is objected to because of the following informalities:
“wherein the porous woven or non-woven is hydrophobic”.
Claim 5 is objected to because of the following informalities:
Add a period to the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is unclear how the claimed “solvent” in “removing solvent” relates to the claimed method because no “solvent” was previously introduced, i.e., how can a solvent be removed in no solvent was first introduced? The claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. Claims 2-10 are also rejected due to their dependency on Claim 1.
	Regarding Claim 2, it is unclear which “solution” is referenced in line 2, i.e., “a sodium alginate solution” or the “potassium alginate solution” introduced in Claim 1.
	Regarding Claim 5, it is unclear which “immersing” step is referenced, i.e., the first “immersing in an aqueous solution” or the second “immersing in a non-solvent…”.
	Regarding Claim 6, it is unclear which “immersing” step is referenced, i.e., the first “immersing in an aqueous solution” or the second “immersing in a non-solvent…”.
	Regarding Claim 9, there is insufficient antecedent basis for “the crosslinking reaction” (lines 1-2).
	Regarding Claim 10, there is insufficient antecedent basis for “the crosslinked alginate layer” (lines 1-2).
	Regarding Claim 10, it is unclear what the “ranges from about 0.7 µm to about 2 µm” is modifying, e.g., is this the crosslinked alginate layer thickness, pore size distribution? The Examiner will assume applicant intended the crosslinked alginate layer thickness. 
	Regarding Claim 11, it is unclear how the claimed “solvent” in “removing solvent” relates to the claimed method because no “solvent” was previously introduced, i.e., how can a solvent be removed in no solvent was first introduced? The claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. Claims 12-15 are also rejected due to their dependency on Claim 11.
	Regarding Claim 12, there is insufficient antecedent basis for “the casting knife” in line 2.
	Regarding Claim 14, it is unclear which “immersing” step is referenced, i.e., the first “immersing the solution-casted…” or the second “immersing in a non-solvent…”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (EP 2711028 A1) in view of KIM et al. (WO 9920378 A1).
	Regarding Claim 1, LIN discloses a method for preparing a film on a film carrier, wherein the film is an alginate membrane, and the film carrier is a porous non-woven fabric (i.e., a method of making a thin-film composite membrane; a porous woven or non-woven support; p0005). In the method, a film carrier 10 is first treated with an alginate solution 21 containing sodium alginate or potassium alginate (i.e., casting a sodium alginate solution or [a] potassium alginate solution on a porous woven or non-woven support), then sprayed with a salt water solution 22 containing divalent metal ions (i.e., an aqueous solution containing a divalent salt; p0012) to form the desired film 1. LIN notes that the order of coating the alginate solution 21 and the salt water solution 22 is not limited (p0013). 
LIN is deficient in disclosing the step of immersing in the aqueous solution containing a divalent salt and removing [a] solvent by drying at room temperature or immersing in a non-solvent suitable for solvent exchange.
KIM discloses a method for preparing a composite membrane having a hydrophilic polymer active layer on a hydrophobic support membrane (pg. 1, lines 6-9) ostensibly for, e.g., pervaporation separations (pg. 2, lines 4-6). In the method, the hydrophobic support membrane is immersed in an aqueous solution containing a reacting agent having reactivity to the hydrophilic polymer (i.e., immersing in an aqueous solution; pg. 5, lines 5-8). By immersing the hydrophobic support membrane in the aqueous solution containing the reacting agent, the reacting agent advantageously distributes at the surface and pores of the hydrophobic support membrane (pg. 5, lines 7-8) to thereby allow for the hydrophilic polymer to evenly coat the hydrophobic support membrane via chemical reaction between the reacting agent and the hydrophilic polymer (pg. 7, 20-23). KIM further discloses the reacting agent is a crosslinking agent including calcium chloride (i.e., an aqueous solution containing a divalent salt; pg. 6, line 22-pg. 7, line 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the method of making a thin-film composite membrane taught by LIN by substituting a spraying step for an immersion step of immersing a porous support in an aqueous solution containing a divalent metal salt reacting agent as disclosed by KIM.
KIM further discloses the composite membrane is then dried in air (i.e., drying at room temperature) such that adequate adhesion between the hydrophobic support membrane and the hydrophilic polymer membrane can advantageously form (pg. 8, line 19-pg. 9, line 1). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the method of making a thin-film composite membrane taught by LIN to include a step of drying the composite membrane in air as suggested by KIM.
The limitation “removing solvent” has been considered by the Examiner to be an intended result of the active step of “drying at room temperature”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, assuming a solvent is used in the claimed method, the step of “drying at room temperature” would inherently result in the evaporation of such a class of chemicals because a thin-film composite membrane product is expected to only comprise the polymer layers of that membrane, not the solution or solvents from which the polymer layers solidify or form.
Regarding Claim 2, modified LIN makes obvious the method of Claim 1. LIN further discloses the weight percent of the sodium alginate solution ranges from 1-5 wt% (p0016), which reads upon the claimed range of from about 0.5% to about 5% by weight.
Regarding Claim 4, modified LIN makes obvious the method of Claim 1. LIN further discloses the film carrier is a porous non-woven fabric made from synthetic fibers, including such hydrophobic material as polypropylene (i.e., wherein the porous support is hydrophobic; p0005).
Regarding Claim 5, modified LIN makes obvious the method of Claim 1. The limitation “induces a crosslinking reaction that transforms the alginate solution into an insoluble gel of crosslinked alginate” is directed toward an intended result of the claimed immersing step of Claim 1. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, LIN explicitly discloses this intended result, i.e., crosslinking of the alginate and divalent metal ions forms a hydrogel complex on the film carrier (p0005).
Regarding Claim 6, modified LIN makes obvious the method of Claim 1. As indicated in the rejection of Claim 1, KIM discloses the claimed immersing step of immersing the hydrophobic polymer support in the aqueous solution of reacting agent. KIM further indicates that duration of immersion is 5-10 minutes (pg. 7, lines 14-16), which reads on the claimed range of from about 30 seconds to about 30 minutes, and further discloses that impregnation times less than 5 minutes would not allow the reacting agents to sufficiently infiltration into the hydrophobic support membrane (pg. 7, lines 14-15). Thus, the immersion time has been shown by the prior art to be a result-effective variable that can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed range of from about 30 seconds to about 30 minutes would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
Regarding Claim 7, modified LIN makes obvious the method of Claim 1. LIN further discloses calcium chloride salt (i.e., wherein the divalent salt includes one or more of calcium chloride and magnesium chloride; p0005).
Regarding Claim 8, modified LIN makes obvious the method of Claim 1. LIN further discloses the weight percent of the divalent metal ions in the salt water solution ranges from 1-10 wt% (p0016), which reads upon the claimed range of from about 0.5% to about 10% by weight.
Regarding Claim 9, modified LIN makes obvious the method of Claim 1. The limitation “the crosslinking reaction promotes phase separation in forming the membrane by reaction induced phase inversion” is directed toward an intended result of the claimed immersing step of Claim 1. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, LIN explicitly discloses this intended result, i.e., crosslinking of the alginate and divalent metal ions forms a hydrogel complex on the film carrier which inherently phase separates from solution (p0005).
Regarding Claim 10, modified LIN makes obvious the method of Claim 1. LIN further discloses that the thickness of the alginate layer can be controlled by regulating the number of coating applications of sodium alginate and calcium salt solution (p0007, p0020). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the claimed range of a [thickness] of the crosslinked alginate layer ranging from about 0.7 µm to about 2 µm would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. 
Regarding Claim 11, LIN discloses a method for preparing a film on a film carrier, wherein the film is an alginate membrane, and the film carrier is a non-woven fabric (i.e., a method of manufacturing membranes; a non-woven support; p0005). In the method, a film carrier 10 is first treated with an alginate solution 21 containing sodium alginate or potassium alginate (i.e., casting an alginate solution on a non-woven support), then sprayed with a salt water solution 22 containing divalent metal ions (i.e., an aqueous solution; p0012) to form the desired film 1. As further shown in FIG. 3, rollers at either end of the film carrier 10 on a conveyor allows for the continuous production of the alginate membranes (i.e., a non-woven support feed; p0011; p0016). LIN notes the divalent ions allow for the crosslinking of the alginate to form a hydrogel complex on the film carrier (i.e., an aqueous solution containing a crosslinking agent; p0005). LIN further notes that the order of coating the alginate solution 21 and the salt water solution 22 is not limited (p0013). 
LIN is deficient in disclosing the step of immersing the solution-casted non-woven support feed in the aqueous solution containing a crosslinking agent and removing [a] solvent by drying at room temperature or immersing in a non-solvent exchange bath.
KIM discloses a method for preparing a composite membrane having a hydrophilic polymer active layer on a hydrophobic support membrane (pg. 1, lines 6-9) ostensibly for, e.g., pervaporation separations (pg. 2, lines 4-6). In the method, the hydrophobic support membrane is immersed in an aqueous solution containing a reacting agent having reactivity to the hydrophilic polymer (i.e., immersing in…an aqueous solution; pg. 5, lines 5-8). By immersing the hydrophobic support membrane in the aqueous solution containing the reacting agent, the reacting agent advantageously distributes at the surface and pores of the hydrophobic support membrane (pg. 5, lines 7-8) to thereby allow for the hydrophilic polymer to evenly coat the hydrophobic support membrane via chemical reaction between the reacting agent and the hydrophilic polymer (pg. 7, 20-23). KIM further discloses the reacting agent is a crosslinking agent including calcium chloride (i.e., an aqueous solution containing a crosslinking agent; pg. 6, line 22-pg. 7, line 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the method of making a thin-film composite membrane taught by LIN by substituting a spraying step for an immersion step of immersing a porous support in an aqueous solution containing a divalent metal salt reacting agent as disclosed by KIM.
KIM further discloses the composite membrane is then dried in air (i.e., drying at room temperature) such that adequate adhesion between the hydrophobic support membrane and the hydrophilic polymer membrane can advantageously form (pg. 8, line 19-pg. 9, line 1). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the method of making a thin-film composite membrane taught by LIN to include a step of drying the composite membrane in air as suggested by KIM.
The limitation “removing solvent” has been considered by the Examiner to be an intended result of the active step of “drying at room temperature”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, assuming a solvent is used in the claimed method, the step of “drying at room temperature” would inherently result in the evaporation of such a class of chemicals because a thin-film composite membrane product is expected to only comprise the polymer layers of that membrane, not the solution or solvents from which the polymer layers solidify or form.
Regarding Claim 13, modified LIN makes obvious the method of Claim 11. LIN further shown in FIG. 3, rollers at either end of the film carrier 10 on a conveyor allows for the soaking of the film carrier 10 in a tank filled with alginate solution 21 for the continuous production of the alginate membranes (i.e., wherein the non-woven support feed is continuously fed to a reservoir including the alginate solution; p0011; p0016).
Regarding Claim 14, modified LIN makes obvious the method of Claim 11. LIN further shown in FIG. 3, rollers at either end of the film carrier 10 on a conveyor allows for the soaking of the film carrier 10 in a tank filled with alginate solution 21 for the rapid/fast and continuous production of the alginate membranes (p0011; p0016). Such disclosure inherently suggests the duration that the film carrier 10 is submerged in the tank filled with alginate solution 21 can be controlled based on the desired rate at which the membranes are produced, i.e., which is determined based on the speed at which the film carrier passes through the tank, which in turn is determined based on the conveyer and roller speed. Thus, because LIN discloses a fast and continuous manufacturing speed, LIN generally discloses a casting speed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the claimed casting speed of the non-woven support feed controlling the duration of immersion is obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 15, modified LIN makes obvious the method of Claim 11. LIN further discloses the salt water solution 22 contains divalent metal ions (i.e., wherein the crosslinking agent is a divalent salt; p0012).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (EP 2711028 A1) in view of KIM et al. (WO 9920378 A1) as applied to Claims 1 and 11 above, respectively, and further in view of LIU et al. (US PGPub 2018/0333675 A1, effectively filed date of 18 May 2017).
Regarding Claim 3, modified LIN makes obvious the method of Claim 1. LIN further discloses the film carrier is a non-woven fabric or plastic film and made be made from synthetic polymers (p0005). Modified LIN is deficient in disclosing the porous support includes one or more of polyacrylonitrile, crosslinked polyacrylonitrile, non-woven polyester, cellulose, alumina, silica, and glass.
LIU discloses a method of forming a thin film composite flat sheet membrane where a selective layer is formed on a porous non-selective support layer have certain thicknesses (abstract, p0018). The non-selective support layer is further disclosed to be prepared from cellulose polymers or polyacrylonitrile; such polymers advantageously provide a range of properties, such as low cost, good solubility in organic solvents, good mechanical stability, and ease or processability (p0032-0033). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute one of the disclosed polymers, e.g., cellulose or polyacrylonitrile as disclosed by LIU, for the synthetic polymers disclosed by LIN in the method of modified LIN.
Regarding Claim 12, modified LIN makes obvious the method of Claim 11. Modified LIN is deficient in disclosing a height of [a] casting knife to vary a thickness of the alginate solution.
LIU discloses a method of forming a thin film composite flat sheet membrane where a selective layer is formed on a porous non-selective support layer have certain thicknesses (abstract, p0018). The method requires the use of a casting knife having a knife gap ranging in height (e.g., from 100-500 µm) from the bottom of the knife surface to the fabric-backing surface of the support layer for casting a solution for forming the selective layer; such a casting knife would advantageously result in the formation of a selective layer having a defined thickness (e.g., 4-40 µm; p0042). The use of a casting knife with such a gap is common practice known to one of ordinary skill in the art. Absent showings of unexpected results or criticality to such a use of a casting knife other than to form the desired membrane thickness, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to substitute or include the knife gap method disclosed by LIU in the method of making a composite membrane made obvious by LIN to provide the added benefit of better controlling the membrane thickness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777